Case 6:18-cv-06068-SOH-BAB Document 96                 Filed 07/29/21 Page 1 of 3 PageID #: 1040




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   HOT SPRINGS DIVISION


  COREY TURNER                                                                           PLAINTIFF

  v.                                    Case No. 6:18-cv-6068

  NURSE CASSIE GONZALEZ                                                                DEFENDANT


                                               ORDER

         Before the Court is the Report and Recommendation filed on July 1, 2021, by the

  Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

  ECF No. 94. Defendant filed objections. ECF No. 95. The Court finds the matter ripe for

  consideration.

                                         I. BACKGROUND

         On August 6, 2018, Plaintiff filed his Complaint (ECF No. 1) and proceeded in forma

  pauperis (“IFP”). ECF No. 3. Plaintiff alleges that Defendant denied him blood pressure

  medication from May 18, 2018 to July 17, 2018, and this caused him to suffer a stroke on July 17,

  2018. ECF No. 1. Plaintiff argues that this denial of medication violates his constitutional rights.

         On April 29, 2019, Plaintiff filed a Motion for Summary Judgment (ECF No. 42) and on

  August 16, 2019, Defendant filed a Motion for Summary Judgment. ECF No. 62. Judge Bryant

  filed a Report and Recommendation recommending that the Court deny Plaintiff’s Motion for

  Summary Judgment and grant Defendant’s Motion for Summary Judgment. ECF No. 71. On

  February 19, 2020, this Report and Recommendation was adopted in its entirety by the Court, and

  Plaintiff’s claims were dismissed with prejudice. ECF No. 72.
Case 6:18-cv-06068-SOH-BAB Document 96                Filed 07/29/21 Page 2 of 3 PageID #: 1041




         On March 3, 2020, Plaintiff filed his Notice of Appeal to the Eighth Circuit Court of

  Appeals. ECF No. 73. On October 5, 2020, the Eighth Circuit Court affirmed this Court’s opinion

  in part and reversed in part. ECF No. 80. The case was remanded to review the merits of Plaintiff’s

  claim that Defendant denied him blood pressure medication. The Court was affirmed on all other

  claims. On January 27, 2021, Defendant filed a Supplemental Motion for Summary Judgment.

  ECF No. 85. On March 16, 2021, Plaintiff filed a response. ECF No. 91. On July 1, 2021, Judge

  Bryant filed a Report and Recommendation that recommends the Court deny Defendant’s Motion

  for Summary Judgment. ECF No. 94. Defendant has filed objections to the Report and

  Recommendation. ECF No. 95. The Court will now address Defendant’s objections.

                                          II. DISCUSSION

         The Court may designate a magistrate judge to hear pre- and post-trial matters and to

  submit to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

  636(b)(1). After conducting an appropriate review of the report and recommendation, the Court

  may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

  the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

  U.S.C. § 636(b)(1).

         “[T]he specific standard of review depends, in the first instance, upon whether or not a

  party has objected to portions of the report and recommendation.” Anderson v. Evangelical

  Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

  “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

  356, 358-59 (8th Cir. 1990).

         Defendant objects specifically to the Report and Recommendation denying her

  Supplemental Motion for Summary Judgment to the extent that Judge Bryant found that Plaintiff’s



                                                  2
Case 6:18-cv-06068-SOH-BAB Document 96                           Filed 07/29/21 Page 3 of 3 PageID #: 1042




  state medical malpractice claim should not be dismissed. The Court interprets Defendant’s

  objections to only pertain to that state medical malpractice claim.

           The Eighth Circuit Court affirmed the District Court’s dismissal of all of Plaintiff’s claims,

  except Plaintiff’s blood-pressure-medication claim brought under 42 U.S.C. § 1983. ECF No. 80.

  The Eighth Circuit reversed and remanded Plaintiff’s blood-pressure-medication claim. The Court

  interprets the Report and Recommendation to be discussing only the remanded § 1983 claim and

  not the state-law negligence claim, which has been dismissed. ECF No. 80.

           The Report and Recommendation analyzes Plaintiff’s claim for failure to provide proper

  medication under the Eighth Amendment.1 Since Defendant does not object to the

  recommendation regarding Plaintiff’s constitutional claim, the Court does not need to engage in a

  de novo review of Judge Bryant’s recommendation to deny summary judgment as to that claim.

                                                III. CONCLUSION

           Accordingly, the Court finds that the Report and Recommendation (ECF No. 94) should

  be and hereby is ADOPTED. The Report and Recommendation is adopted to the extent that it

  recommends Defendant’s Motion for Summary Judgment be denied because material facts are in

  dispute. After thorough consideration, the Court overrules Defendant’s objections (ECF No. 95)

  and Defendant’s Motion for Summary Judgment (ECF No. 85) is hereby DENIED.

           IT IS SO ORDERED, this 29th day of July, 2021.

                                                                           /s/ Susan O. Hickey
                                                                           Susan O. Hickey
                                                                           Chief United States District Judge



  1
   Based on the record, Plaintiff was a pretrial detainee during the time period at issue and entered a plea in October
  2018. ECF No. 64-9, p. 23. Thus, because Plaintiff was a pretrial detainee, the analysis is more appropriately analyzed
  under the Fourteenth Amendment. Analysis of this Fourteenth Amendment claim borrows from the
  Eighth Amendment deliberate indifference standard applicable to claims of prison inmates. Bailey v. Feltmann, 810
  F.3d 589, 593-94 (8th Cir. 2016);See also Carpenter v. Gage, 686 F.3d 644, 650 (8th Cir. 2012). Thus, whether
  analyzed under the Eighth Amendment or the Fourteenth Amendment, the result is the same.

                                                            3
